DETAILED ACTION
	This action is in response to the above application filed on 06/17/2019. Claims 1-14 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelson (US 6,129,740).
Regarding claim 10, Michelson discloses a surgical instrument (10, FIG 1, col 4 line 51-col 6 line 6), comprising: a housing (Handle portion proximal of shaft 16, FIG 1) having a barrel (Body portion 12, col 4 line 51-col 5 line 9) with distal and proximal end portions (See FIG 1 below), the barrel including a handle (Rear handle 20) depending from a lower end thereof (FIG 1 shows that 20 extends form a bottom side of the barrel, col 5 lines 10-32) and a flat portion (See FIG 1 below) extending along an upper surface thereof from the proximal end portion of the barrel to the distal end portion of the barrel .


    PNG
    media_image1.png
    394
    666
    media_image1.png
    Greyscale


Claims 11-14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 2006/0041274).
Regarding claim 11, Su discloses a surgical instrument (100, FIGs 1A-2B, paragraph [0051]), comprising: a housing (Handle at proximal end 102, FIG 1A, paragraphs [0051 and 0053]) having distal 
Regarding claim 12, Su discloses in at least the embodiment of FIG 2A, an angle (α, paragraph [0062], FIG 2A) of the bend is about 90˚ relative to the longitudinal axis of the shaft (Paragraph [0062] discloses the angle between proximal and distal portions 208, 206 is approximately 90˚. This angle is equivalent to an angle of the bend relative to the longitudinal axis of the shaft).
Regarding claim 13, Su discloses in at least the embodiment of FIG 2A, an angle (α, paragraph [0062], FIG 2A) of the bend is less than 90˚ relative to the longitudinal axis of the shaft (Paragraph [0062] discloses the angle between proximal and distal portions 208, 206 can be 60˚ to 90˚, which meets the limitation of being less than 90˚. This angle is equivalent to an angle of the bend relative to the longitudinal axis of the shaft).
Regarding claim 14, Su discloses in at least the embodiment of FIG 2B, an angle (α, paragraph [0068]) of the bend is more than 90˚ relative to the longitudinal axis of the shaft (Paragraph [0068] discloses the angle between proximal and distal portions 308, 306 is approximately 135˚. This angle is equivalent to an angle of the bend relative to the longitudinal axis of the shaft).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krastins et al. (US 2016/0338764) in view of Lee (US 4,901,708).
Regarding claim 1, Krastins et al. discloses a surgical instrument (10, FIG 1-12, paragraphs [0075-0076]), comprising: a housing (20, FIGs 1-8, paragraph [0076]) having a barrel (24, FIGs 1, 3, and 7, paragraph [0078]) with distal (End at 29b, paragraph [0084], FIG 7) and proximal end portions (End at 
Krastins et al. is silent regarding the portion defined within the barrel being concave, wherein the concave portion enhances visibility of the end effector assembly during tissue treatment.
However, Lee discloses a surgical instrument (FIGs 1-2) having a concave channel (56, FIG 4) running along the length of member 50 such that visibility (Line of sight shown in FIG 1) of an end effector (Distal end of 44) is enhanced (Col 4 lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the portion defined within the barrel of Krastins et al. to be concave, as taught by Lee, for the purpose of providing a greater line of sight between the user and the end effector assembly when performing a tissue treatment (Lee: col 4 lines 15-21).
Regarding claim 2, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 1. Krastins et al. further discloses a movable handle (40, FIGs 1, 7, and 8) operably coupled to the housing (Paragraph [0086]) and movable relative thereto between an initial position and a compressed position (Paragraph [0086] discloses the initial and compressed position of movable handle 40).
Regarding claim 3, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 2. Krastins et al. further discloses a trigger (70, 72, FIGs 1, 3, 7, and 8) operably coupled to the housing (Paragraphs [0076]) within a slot defined therein (FIGs 1, 3, and 7-8 show there is a slot formed between the handle halves through which 72 slides), the trigger movable relative to the housing and the movable handle between an un- actuated position (FIG 35) and an actuated position (FIG 36, paragraphs [0017 and 0110-0112]).
Regarding claim 4, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 3. Krastins et al. further discloses movement of the trigger from the un-actuated position to the actuated position deploys a knife (174, paragraphs [0076, 0110 and 0113]).
Regarding claim 5, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 3. Krastins et al. further discloses the movable handle and the trigger are pivotably coupled to the housing (Via pivot pin 48, paragraphs [0085 and 0111]).
Regarding claim 6, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 5. Krastins et al. further discloses the movable handle and the trigger are pivotably coupled to the housing about a common pivot (48, paragraph [0111], FIG 8).
Regarding claim 7, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 3. Krastins et al. further discloses the trigger at least partially surrounds the movable handle (70 surrounds 47 of movable handle 40, FIGs 7-8 by seating within the depression on the side of 40 and grasping surface 73 wrapping in front of 40).
Regarding claim 8, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim 1. In the device as modified, the barrel includes a width and the concave portion extends at least partially across the width of the barrel (Lee shows in FIG 4 that the concave channel 56 extends the full width for optimal viewing. In the device as modified, the concave portion would also extend fully across the width of the barrel which meets the limitation of “at least partially across”).
Regarding claim 9, Krastins et al./Lee discloses the invention substantially as claimed, as set forth above for claim1. In the device as modified, the barrel includes a width and the concave portion extends fully across the width of the barrel (Lee shows in FIG 4 that the concave channel 56 extends the full width for optimal viewing. In the device as modified, the concave portion would also extend fully across the width of the barrel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771